

AMENDMENT NO. 1 TO MEMBERSHIP INTEREST PURCHASE AGREEMENT


AMENDMENT NO. 1, dated as of September 1, 2017 (this “Amendment”), to the
Membership Interest Purchase Agreement, dated as of June 9, 2017 (the
“Agreement”), by and among Eventbrite, Inc., a Delaware corporation (“Buyer”),
Pandora Media, Inc., a Delaware corporation (“Seller”) and Ticketfly, LLC, a
Delaware limited liability company (the “Company”).
RECITALS
WHEREAS, Buyer, Seller and the Company have entered into the Agreement; and
WHEREAS, Buyer, Seller and the Company desire to amend the Agreement, in
accordance with Section 10.5 thereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:
ARTICLE I
1.1    Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.
ARTICLE II
2.1    Amendment to Section 6.10(b). Section 6.10(b) of the Agreement is hereby
deleted and replaced in its entirety with the following:
(b) Tax Contests. Buyer shall notify the Seller in writing upon receipt by Buyer
of any written notice from a Governmental Entity of an audit, contest,
examination, litigation or other controversy with respect to Taxes of the
Company or any of its Subsidiaries which may give rise to a claim for Taxes for
which the Seller may have an indemnification obligation (each, a “Tax Contest”);
provided that any failure by Buyer to so notify the Seller shall not relieve the
Seller of its indemnification obligations hereunder unless and to the extent
that the Seller is materially and adversely prejudiced thereby. Except as
provided in the next sentence, the Seller, at its own expense, shall be
permitted to participate in, but not control, any Tax Contest and Buyer shall
not settle or otherwise compromise any Tax Contest if such settlement or
compromise would result in an indemnification obligation of the Seller without
the prior written consent of the Seller, such consent not to be unreasonably
withheld, conditioned or delayed. With respect to the ongoing sales and use Tax
audit of the Company by the taxing authority of the State of Texas for the
period January 1, 2014 through April 30, 2017 that is disclosed in Schedule
2.11(d) of the Company Disclosure Letter, (the “Texas Audit”), Buyer and Seller
have agreed that (i) Seller shall (1) continue to control the Texas Audit after
the Closing Date until the Texas Audit is completely and finally resolved, (2)
periodically consult with the Buyer with respect to, and apprise Buyer of the
status of, the Texas Audit, (3) permit the Buyer, at its own expense, to
participate in, but not control, the Texas Audit, and (4) have the authority to
settle or otherwise compromise the Texas Audit with the consent of Buyer, which
shall not be unreasonably withheld, conditioned or delayed (and for the
avoidance of doubt, Buyer’s inability to pay or cause to be paid Taxes due
pursuant to the following clause (ii) shall not be reasonable grounds to
withhold consent), (ii) Buyer shall, or shall cause the Company to, timely pay
the full amount of any Taxes due to the taxing authority of the State of Texas
in connection with any such settlement or compromise, provided that the
principal amount of the Note shall be reduced by an amount equal to the amount
of Pre-Closing Taxes that Buyer and Seller have agreed that Seller would be
liable for in connection with such settlement or compromise pursuant to Section
9.1(a)(v) (or if the principal amount of the Note has been reduced to zero (0),
Seller shall pay such Pre-Closing Taxes to the taxing authority of the State of
Texas subject to the same limitations set forth in Article 9 (other than
Sections 9.2(f), 9.4 and 9.5) that are applicable to Indemnifiable Damages under
Section 9.1(a)(v)); provided, further, that in the event that Buyer does not
timely pay, or cause the Company to timely pay, the amount due pursuant to the
foregoing clause (ii) before the last date under the assessment, agreement or
other demand for payment before additional amounts of interest or penalties are
imposed (the “Texas Audit Due Date”), Seller shall no longer be liable to Buyer
for any amount of such additional interest and penalties accruing or assessed
after the Texas Audit Due Date, regardless of whether such amounts would
otherwise constitute Pre-Closing Taxes under this Agreement and (iii) in the
event that the timely payment of Taxes by the Texas Audit Due Date pursuant to
clause (ii) has been satisfied, then Buyer and Seller agree that the procedural
requirements of Sections 9.2(f), 9.4 and 9.5 with respect to Indemnifiable
Damages shall not apply. This Section 6.10(b) shall not apply to any Tax Contest
(other than, to the extent applicable, the Texas Audit) which constitutes a
Voluntary Disclosure Filing.
2.2    Amendment to Section 6.10(i). Section 6.10(i) of the Agreement is hereby
deleted and replaced in its entirety with the following:
(i) Voluntary Disclosure Agreements. After the Closing Date, the Company and its
Subsidiaries shall, at the direction of the Buyer, be permitted to initiate,
control and settle or otherwise compromise all voluntary disclosure agreements,
initiatives and similar processes, including the filing and/or amendment of any
Tax Returns or agreements, for the mitigation of any Liability for sales and use
Taxes (and any similar or equivalent Taxes) in all applicable state and local
jurisdictions (collectively, the “Voluntary Disclosure Filings”). Buyer agrees
that it shall use good faith, commercially reasonable efforts to minimize the
liability for such Taxes in the preparation, filing, negotiation and settlement
of such Voluntary Disclosure Filings. The Seller agrees that it shall not be
permitted to contact any venue, customer or former customer of the Company and
its Subsidiaries with respect to any sales, use or similar Tax matters, except
with the prior written consent of the Buyer. Not less than fifteen (15) Business
Days prior to the filing of each Voluntary Disclosure Filing, Buyer shall
provide Seller with a draft copy of such Voluntary Disclosure Filing for
Seller’s review, and Buyer shall consider in good faith any comments to such
Voluntary Disclosure Filing provided by Seller prior to filing. If Seller and
Buyer do not agree with respect to the amount of Tax liability reflected in any
Voluntary Disclosure Filing, and Seller and Buyer cannot mutually agree to
continue their efforts to resolve such differences, Seller and Buyer shall
engage an accounting firm acceptable to both Seller and Buyer to review the
matters in dispute with respect to such Voluntary Disclosure Filing. Seller and
Buyer shall each be entitled to make a presentation to the accounting firm
within ten (10) Business Days after the engagement of the accounting firm,
pursuant to procedures to be agreed to among Seller, Buyer and the accounting
firm (or, if they cannot agree on such procedures, pursuant to procedures
determined by the accounting firm), regarding their respective positions
relating to such matters in dispute. After such review, the accounting firm
shall promptly (and in any event within sixty (60) Business Days following its
engagement) determine in writing the resolution of such disputed matters, which
written determination shall be final and binding on the parties hereto. The cost
of such review shall be paid one-half by Seller and one-half by Buyer.
Notwithstanding anything in this Agreement to the contrary, Buyer agrees that
Seller shall be entitled, but not obligated, to continue to control, on behalf
of the Company and its Subsidiaries, any Voluntary Disclosure Filing process
that is already in progress at the Closing Date and with respect to which the
Buyer has requested continued assistance from the Seller after the Closing Date
(“Ongoing VDA Process”), provided that (i) Seller shall (1) periodically consult
with Buyer with respect to, and apprise Buyer of the status of, such Ongoing VDA
Process, (2) have the authority to settle or otherwise compromise such Ongoing
VDA Process with the consent of Buyer, which shall not be unreasonably withheld,
conditioned or delayed (and for the avoidance of doubt, Buyer’s inability to pay
or cause to be paid Taxes due pursuant to the following clause (ii) shall not be
reasonable grounds to withhold consent), and (3) permit the Buyer, at its own
expense, to participate in, but not control, such Ongoing VDA Process, (ii)
Buyer shall, or shall cause the Company to, timely pay the full amount of any
Taxes due to the relevant Tax Authority in connection with any such settlement
or compromise, provided that the principal amount of the Note shall be reduced
by an amount equal to the amount of Pre-Closing Taxes that Buyer and Seller have
agreed that Seller would be liable for in connection with such settlement or
compromise pursuant to Section 9.1(a)(v); provided, further, that in the event
that Buyer does not timely pay, or cause the Company to timely pay, the amount
due pursuant to the foregoing clause (ii) before the last date under the
assessment, agreement or other demand for payment before additional amounts of
interest or penalties are imposed (the “VDA Due Date”), Seller shall no longer
be liable to Buyer for any amount of such additional interest and penalties
accruing or assessed after the VDA Due Date, regardless of whether such amounts
would otherwise constitute Pre-Closing Taxes under this Agreement, and (iii) in
the event that the timely payment of Taxes by the VDA Due Date pursuant to
clause (ii) has been satisfied, then Buyer and Seller agree that the procedural
requirements of Sections 9.2(f), 9.4 and 9.5 with respect to Indemnifiable
Damages shall not apply. Buyer shall cooperate with any reasonable request for
assistance from Seller with respect to any such Ongoing VDA Process, including
by (but not limited to) providing Seller with any relevant information, granting
Seller any necessary power of attorney and filing any Tax Returns necessary to
assist Seller with the resolution of any such Ongoing VDA Process.
Notwithstanding anything else in this Agreement to the contrary, Seller shall
bear the costs and expenses relating to an Ongoing VDA Process so long as such
Ongoing VDA Process is controlled by Seller; provided that Buyer shall reimburse
Seller for one-half of any costs or expenses incurred by Seller after the
Closing Date as a result of an Ongoing VDA Process, no later than ten (10) days
after the date on which Seller provides to Buyer documentation evidencing such
costs or expenses incurred by Seller. In the event of any conflict between
Section 6.10(a), Section 6.10(b), Section 6.10(c) or Section 9.6 and this
Section 6.10(i), this Section 6.10(i) shall control. For the avoidance of doubt,
if the principal amount of the Note has been reduced to zero (0), any such
Pre-Closing Taxes due to the relevant Tax Authority in connection with any
settlement or compromise of such Ongoing VDA Process which did not result in a
reduction of the principal amount of the Note shall be Indemnifiable Damages
pursuant to Section 9.1(a)(v), subject to the same limitations set forth in
Article 9 (other than Sections 9.2(f), 9.4 and 9.5).
2.3     Amendment to Section 6.15. Section 6.15 of the Agreement is hereby
deleted and replaced in its entirety with the following:
6.15    Board Observer Rights. As long as the Note is outstanding and Seller or
its successors own at least 1% on a fully diluted basis of Buyer’s securities,
Buyer shall invite a representative of Seller to attend all meetings of Buyer’s
board of directors in a non-voting observer capacity and, in this respect, shall
give such representative copies of all notices, minutes, consents and other
materials that it provides to its directors at the same time and in the same
manner as provided to such directors; provided, however, that such
representative shall agree to hold in confidence and trust pursuant to the
provisions of Section 6.2, and to act in a fiduciary manner with respect to, all
information so provided; provided, further, that Buyer may withhold any
information and to exclude such representative from any materials or meeting or
portion thereof if access to such information or attendance at such meeting
could adversely affect the attorney-client privilege between Buyer and its
counsel or result in disclosure of trade secrets or other highly confidential
information. Buyer’s obligations and Seller’s rights under this Section 6.15
shall terminate upon a Buyer Liquidity Event pursuant to which the Note is
repaid in full to Seller in accordance with its terms.
2.4    New Sections 6.16, 6.17 and 6.18 Added to Article VI: Additional
Agreements. The following Sections 6.16, 6.17 and 6.18 are each hereby added to
Article VI after Section 6.15:
6.16    Note Valuation Information. As long as the Note is outstanding, Buyer
shall provide Seller and its Representatives on a quarterly basis with
information pertaining to Buyer’s fair value per share for such quarter,
including a complete copy of Buyer’s 409A valuation for such quarter. Such
information shall be delivered by Buyer to Seller no later than 10 business days
prior to each end of Seller’s fiscal quarter. Buyer’s obligations and Seller’s
rights under this Section 6.16 shall terminate upon a Buyer Liquidity Event
pursuant to which the Note is repaid in full to Seller in accordance with its
terms.
6.17    Pemberton Claims. Prior to the Closing, Seller may cause the Company to
assign to Seller all of the Company’s rights to any Legal Proceeding of any
nature available to or being pursued by Seller prior to the Closing against: (a)
Pemberton Music Festival Partnership (“Pemberton”), including in connection with
Pemberton’s assignment into bankruptcy as of May 18, 2017 (the “Pre-Closing
Pemberton Claims”) and (b) Huka Productions, LLC (the “Pre-Closing Huka
Claims”), in each case, whether arising by way of counterclaim or otherwise. For
sake of clarity, this Section 6.17 shall have no effect on Seller’s obligations
to indemnify Buyer under Article IX, and any recoveries made by Seller with
respect to the Pre-Closing Pemberton Claims or the Pre-Closing Huka Claims shall
not be deducted from any Indemnifiable Damages.
6.18    Pemberton and Huka Claims Information. Following the Closing Date, Buyer
shall, and shall cause the Company and its Affiliates to, promptly: (a) provide
Seller and its Representatives with materials and information pertaining to the
Pre-Closing Pemberton Claims and the Pre-Closing Huka Claims and (b) execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out Section
6.17.
2.5    Amendment to Exhibit A: Definitions.
The definition of “Buyer Liquidity Event” is hereby added to Exhibit A:
Definitions after the definition of “Business Day” and before the definition of
“Canadian Multi-Employer Plan”:
“Buyer Liquidity Event” means (a) the consummation of the sale of the Buyer’s
securities pursuant to a registration statement filed by Buyer under the
Securities Act in connection with the firm commitment underwritten offering of
its securities to the general public; or (b) the consummation of a merger or
consolidation of Buyer that is effected (i) for independent business reasons
unrelated to extinguishing such rights; and (ii) for purposes other than (A) the
reincorporation of Buyer in a different state; or (B) the formation of a holding
company that will be owned exclusively by Buyer’s stockholders and will hold all
of the outstanding shares of capital stock of Buyer’s successor.
The definition of “Cash Purchase Price” is hereby deleted and replaced in its
entirety with the following:
“Cash Purchase Price” means $150,000,000 in cash, plus (i) the Signing Bonus, if
any; plus (ii) the Closing Net Working Capital Surplus, if any and less (iii)
the Closing Net Working Capital Shortfall, if any.”
The following definition of “Signing Bonus” is hereby added to Exhibit A:
Definitions after the definition of “Securities Act” and before the definition
of “Straddle Period”:
“Signing Bonus” means the aggregate cash paid by Seller and the Company on or
after the Agreement Date and prior Closing to new clients of the Company and
renewal of existing clients of the Company, provided that such amount shall not
exceed $2,750,000 for purposes of adjusting the Cash Purchase Price as set forth
in the definition of “Cash Purchase Price”.
ARTICLE III
3.1    Authorization. Each party hereto represents to the other that (i) such
party has all requisite power and authority to execute and deliver this
Amendment; and (ii) this Amendment has been duly and validly executed and
delivered by such party and constitutes the legal, valid and binding obligation
of such party, enforceable against such party in accordance with its terms,
subject only to the effect, if any, of (i) applicable bankruptcy and other
similar Applicable Law affecting the rights of creditors generally and (ii)
rules of law governing specific performance, injunctive relief and other
equitable remedies.
3.2    Amended Agreement. This Amendment constitutes an amendment to the
Agreement in accordance with Section 10.5 thereof and shall be read and
construed with the Agreement as one instrument. Except as expressly amended
hereby, the Agreement shall remain in full force and effect, and the parties
hereby ratify, confirm and adopt the Agreement, as amended hereby.
3.3    Amendments and Waivers. Subject to Applicable Law, the parties hereto may
amend this Amendment by authorized action at any time pursuant to an instrument
in writing signed on behalf of each of the parties hereto.
3.4    Counterparts. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto; it being understood and agreed
that all parties hereto need not sign the same counterpart. The delivery by
facsimile or by electronic delivery in PDF format of this Agreement with all
executed signature pages (in counterparts or otherwise) shall be sufficient to
bind the parties hereto to the terms and conditions set forth herein. All of the
counterparts will together constitute one and the same instrument and each
counterpart will constitute an original of this Agreement.




[signature page follows]

IN WITNESS WHEREOF, Buyer, Seller and the Company have caused this Amendment to
the Agreement to be executed and delivered by their respective officers
thereunto duly authorized, all as of the date first written above.


BUYER:


EVENTBRITE, INC.






By: /s/ Julia Hartz                
Name:    Julia Hartz
Title:     CEO






SELLER:


PANDORA MEDIA, INC.






By: /s/ Steve Bené                
Name:    Steve Bené
Title:     General Counsel






THE COMPANY:


TICKETFLY, LLC






By: /s/ Jeremy Liegl                
Name:    Jeremy Liegl
Title:     Manager
    








ACTIVE 223199900